Citation Nr: 1643867	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-09 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for status post right ankle fracture with sprain.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1969 to June 1971, including service in the Republic of Vietnam.  His decorations include the Vietnam Campaign Medal, Vietnam Service Medal, and Army Commendation Medal with 1st Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and October 2013 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

This matter was previously before the Board in January 2016, when it was remanded to provide the Veteran with a Board hearing.  In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the Board hearing, the Veteran's representative indicated that they were not raising a TDIU claim.  Board Hearing Tr. at 9.  However, the Veteran's testimony suggests that he quit working secondary to his service-connected psychiatric disability.  See Board Hearing Tr. at 16-17.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

At the Board hearing, the representative noted that the claims file included misfiled records pertaining to a different claimant.  Board Hearing Tr. at 10.  These records have been removed from the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected psychiatric disability has worsened since his last VA examination in October 2012.  See, e.g., Board Hearing Tr. at 25.  Hence, an updated examination to address the current severity of the Veteran's psychiatric disability is necessary.  

Further, the Veteran has indicated that his right ankle disability has worsened since his February 2014 VA examination.  See, e.g., Board Hearing Tr. at 3.  Therefore, an updated examination to address the current severity of the Veteran's right ankle disability is necessary.

Finally, the Veteran's TDIU claim should also be developed on remand.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate notice of how to substantiate a claim for a TDIU.

2.  Obtain and associate any outstanding VA treatment records.

3.  Then schedule the Veteran for a VA examination by an examiner other than the October 2012 VA examiner to assess the current severity of his psychiatric disability.  All indicated tests and studies shall be conducted.  All relevant records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, and fully describe the impact of the disability on his occupational and social functioning.

4.  Schedule the Veteran for a VA examination by an examiner other than the February 2014 VA examiner to determine the current nature and severity of his right ankle disability.  The claims file should be made available to and reviewed by the examiner.  

Full range of motion testing must be performed where possible.  The joint involved should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Thereafter, after taking any additional development deemed necessary, adjudicate the TDIU claim and readjudicate the Veteran's claims of entitlement to a rating in excess of 50 percent for his psychiatric disability and an initial rating in excess of 10 percent for his right ankle disability.  If the benefits sought on appeal remain denied, the Veteran must be furnished a Supplemental Statement of the Case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




